Title: From James Madison to Jussuf Hoggia, 26 June 1806
From: Madison, James
To: Hoggia, Jussuf



No. 9
To His Excellency Jussuf Hoggia, Keeper of the Seal and Prime Minister od his highness the Bashaw Bey of Tunis.Sir,
City of Washington 26 June 1806

The Ambassador Mellimelli being about to return from his Mission, I make use of the occasion to acknowledge the receipt of your letter of which he was the bearer, and to thank you for the esteem and good will which it expresses.
It is an act of justice to the Ambassador, to assure you that he has been found worthy of the recommendation which your friendship bestowed on him.  If at certain moments his zeal in discharging his trust has prompted him into a language not corresponding with the sense which the United States justly entertain of their own powers; nor with their disposition to be guided by Amity and equity alone in their proceedings towards the Bey your Prince, we have been far from imputing the emotions which misled him to any other than their true source.  On the contrary we willingly believe that he has mingled with this ardor in maintaining the interests of his Sovereign a sincere desire to consolidate the friendship subsisting with the United States and that this desire will be evinced by the faithful representation of the sentiments which he has witnessed and experienced during his residence among us.
In token of the value I place on the complimentary Articles delivered by the Ambassador, I have committed to his care a small return as he will explain to you; to which I add assurances of the high Esteem &c

(signed) James Madison

